PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/136,020
Filing Date: 22 Apr 2016
Appellant(s): Johnson et al.



__________________
Linda M. Sivik
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 19 October 2021.

19 April 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner. The rejection of claims 1, 2, 4, 18 & 19 under 35 USC 112(b) are withdrawn.

(2) Response to Argument
*There are two primary issues in dispute between Appellant and The Office. The first point of contention is whether the allegations of unexpected results are persuasive and overcome the finding of obviousness. Appellant argues the proffered data of the brief and specification are commensurate with the scope of the claims. It is The Office’s position that the data is deficient. In particular, the claims require a % increase scalp deposition of zinc pyrithione of 10%, yet the data present in the brief and specification do not show the % increase of zinc pyrithione. The claims also require a scalp cleansing composition be applied directly onto the scalp using an applicator and application of a conditioning shampoo on the length and ends. However, the method and compositions of the proffered data in the brief and specification do not include the conditioning shampoo. Lastly, the claims are generic to the reagents present in the two recited compositions (including the sensate) and product form (i.e. the scalp cleansing composition and the conditioning shampoo), yet the data supplied in the specification and brief use only one species of scalp cleansing composition with menthol as the sensate (i.e. Product B of Example 
The second point of contention between Appellant and The Office is whether a commercially available anti-dandruff shampoo/scalp cleaning composition containing menthol and zinc pyrithione, when administered by a comb-like apparatus designed to administer fluids to the scalp, necessarily results in an increase scalp deposition of zinc pyrithione of 10%. The Office’s position is that it does. This assertion is based upon the prior art teaching: a)  the recited formulations having a) the recited sensates and benefit agents [i.e. Head and Shoulders Itchy Scalp Care shampoo/scalp cleansing composition and conditioner/conditioning shampoo which are commercially available products having menthol (i.e, the recited sensate) and zinc pyrithione]; b) operation by the similar therapeutic mechanism (i.e. Head and Shoulders Itchy Scalp Care shampoo is designed to be massaged onto the scalp to treat dandruff which indicates the zinc pyrithione present and it is deposited onto the scalp to treat dandruff); and c) the purpose of comb-like delivery apparatus which is to penetrate hair and evenly apply haircare compositions to the scalp.

Appellant summarizes the standard for obviousness and the rejection of the claims made in the final office action mailed 19 April 2021 (brief; pg. 4-8 & 13-16). Appellant presents previously proffered data and summarizes their interpretation of these data (brief; pg. 8, 9, 11-13 & 19-21). Appellant’s traversal of the obviousness rejections and applied prior art is dispersed throughout the brief (pg. 8, 10-11, 13, 16-19 & 21).  

defined sensate and zinc pyrithione (brief, pg. 8, 9, 16 & 17). Appellant argues the sensate is selected from the group consisting of menthol, peppermint, spearmint, and a compound with a defined structure (brief; pg. 8, 16 & 17). Appellant argues this is not a generic scalp cleansing composition and conditioning shampoo (brief; pg. 8, 16 & 17).
Appellant's argument should not be found persuasive. The recited sensate is a genus comprising menthol, peppermint, spearmint, and a compound comprising the following structure:

    PNG
    media_image2.png
    347
    446
    media_image2.png
    Greyscale

"R1 is selected from H ...and stereochemistry is variable at the positions marked* and mixtures thereof...” Further, no other reagents beyond a generic “benefit agent” are recited by the claims. With regard to the prior art applied in the obviousness rejections, Stylecaster (as evidenced by FADIBA and Mommy Story) teach the claimed compositions which are commercially available products having menthol (i.e, the recited sensate) and zinc pyrithione (i.e. Head and Shoulders Itchy Scalp Care shampoo/scalp cleansing composition and Head and Shoulders Itchy Scalp Care conditioner/conditioning shampoo).
 wherein the scalp cleansing composition comprises zinc pyrithione; and applying a conditioning shampoo composition on the length and ends of the hair, where length is defined as the hair starting below the root line at the back of the neck/ base of the head and the ends are defined as the 4 cm of the hair furthest away from the scalp (brief, pg. 9 & 17). Appellant argues one of skill in the art would not know how to combine the claimed elements, at the claimed levels, to arrive at the claimed invention (brief; pg. 13 & 21). Appellant argues the references are list of possible ingredients and hindsight reconstruction has been performed (brief; pg. 13 & 21).
This should not be found persuasive. With regard to the argument that the ordinary skilled artisan would not know how to combine the claimed elements/ingredients, the cleansing and conditioning formulations taught by Stylecaster and as evidenced by FADIBA and Mommy Story are not lists of possible ingredients; they are commercially available products taught for use together to teach the itchy scalp condition, dandruff. They are commercially available compositions comprising menthol (i.e. sensate) and zinc pyrithione.  No hindsight reasoning/reconstruction has been performed. Stylecaster teaches the anti-dandruff the shampoo/scalp cleansing composition keeps scalp issues (i.e. dandruff, and itchy, dry irritated scalp) at bay (i.e. the shampoo is applied to the scalp; pg. 3). Moore teaches a hollow-tooth comb-like dispenser to ensure penetration of fluids to the scalp to efficiently purge the skin (i.e. scalp). Elmer teaches comb-like applicators with tines/teeth that are 10 mm to 20 mm (i.e. 1-2 Hair Conditioning Tips and Tricks teaches hair conditioner (i.e. conditioning shampoo) is applied to the ends, through the mid-lengths and further up the strands of hair but not on the scalp.  It would have been prima facie obvious to a person of ordinary skill in the art to have modified Stylecaster' s method by administering Head & Shoulders Itchy Scalp Care shampoo/scalp cleansing composition (containing zinc pyrithione and menthol-sensate) with the comb-like applicator having tines which extend from 1-2 cm from the base as suggested by the combined teachings of Moore and Elmer and applying the conditioner/conditioning shampoo from hair ends to beyond the mid-lengths (but not the scalp) as taught by Hair Conditioning Tips and Tricks because Stylecaster's method and composition are for treating an itchy scalp and hair with liquid cleansing and conditioning compositions and Moore's and Elmer's comb-like apparatus's are for delivery of liquid haircare compositions to the skin of the scalp. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to cleanse and purge the scalp with the anti-dandruff shampoo. The ordinary skilled artisan would have been motivated to apply the conditioner/conditioning shampoo from hair ends to beyond the mid-lengths as taught by Hair Conditioning Tips and Tricks in order condition hair as suggested by the combined teachings of Stylecaster and Hair Conditioning Tips and Tricks and the ends and mid-lengths of hair is where hair conditioner is applied. While it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case anti-dandruff shampoo is applied to the scalp to treat the dandruff-scalp issue as Stylecaster and the comb-like liquid haircare dispenser suggested by the combined teachings of Moore and Elmer is for delivery of haircare compositions evenly to the scalp so it is obvious to use them together. Conditioner is applied to hair as taught by Stylecaster and hair conditioner (i.e. conditioning shampoo) is applied to the ends, through the mid-lengths and further up the strands of hair (but not on the scalp) as taught by Hair Conditioning Tips and Tricks. With regard specific regard to the traverse of the rejection of the 1, 2, 4, 18, & 19 under 35 U.S.C. 103 as over Stylecaster, Moore, Hair Conditioning Tips and Tricks and Elmer and further in view of COURTMAN, Stylecaster teaches cleansing the scalp with an anti-dandruff shampoo and conditioning the hair with conditioner every day and recommends Head & Shoulders Itchy Scalp Care shampoo (i.e. scalp cleansing composition) and conditioner (i.e. conditioning shampoo/rinse-off hair conditioning composition). COURTMAN teaches a container which contains at least two integrally formed but separate chambers which solves the problems of having to carry around a plurality of containers such as those for shampoo or conditioner. COURTMAN teaches this container is for products that are used and/or sold together and reduces cost and inefficiencies by removing duplicates [i.e. duplicate containers], and solves storage and carrying problems. It would have been obvious to a person of ordinary skill in the art to have modified the method suggested by the combined teachings of Stylecaster, Moore, Hair Conditioning Tips and Tricks and Elmer by packaging Stylecaster's Head & Shoulders Itchy Scalp Care shampoo and conditioner in COURTMAN's duel chamber container because shampoo and conditioner are two products that are used together and COURTMAN's container is used to package products that are used together. The ordinary skilled artisan would have been motivated to modify the method suggested by the cited prior art references by packaging Stylecaster 's Head & Shoulders Itchy Scalp Care shampoo and conditioner in 

Appellant argues the Office Action fails to state any articulated reasoning with some rational underpinning to support the legal conclusion of obviousness stating there is a lack of motivation (brief; pg. 9 & 18).
This should not be found persuasive. The Supreme Court in KSR International Co. v. Teleflex Inc., provided exemplary rationales which may support a conclusion of obviousness. In the instant case, some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is the rational underpinning. Here, the teachings and suggestions to modify the prior art reference include the teaching that: a) conditioner is applied to the region of the hair which is not the roots by Hair Conditioning Tips and Tricks and Stylecaster' s teaching of application of conditioner to the hair, b) penetration of haircare compositions to the scalp through use of a hollow-tooth comb dispenser (i.e. a dispenser having tines/plurality of outlets) by Moore and Stylecaster's teaching the shampoo is an anti-dandruff shampoo and the knowledge of the ordinary skilled artisan that dandruff occurs on the scalp and c) comb-like devices with tines with lengths from 10 mm to 20 mm to evenly apply liquid haircare products by Elmer. With regard to claim 18, the teachings and suggestion to modify the prior art reference stems from Courtman's teaching that there is a problem with having to carry around a plurality of containers such as those for shampoo or conditioner and that their dual chamber container solves that problem. In other words, there is a "design need" in the art that Courtman seeks to rectify. In KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that good reason to pursue the known options within his or her technical grasp (emphasis added). If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103."). Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. Here, the results effective variables would be application of the Stylecaster's anti-dandruff shampoo to the scalp because this is where dandruff occurs and application of the hair conditioner to the hair because this is where conditioner is applied.

Appellant argues their proffered data. Appellant argues their system with targeted application (Product B)(Example 2) delivers not only noticeable but meaningful improvement versus consumers' approach to scalp care today with approximately 2x more consumers that strongly agree the system delivers better symptom relief and scalp health versus their approach today (brief; pg. 8, 12, 19 & 20).  Appellant further argues a targeted application of the scalp shampoo increases consumer delight (brief; pg. 9-12 & 16). Appellant further argues they have demonstrated statistically significant data for specifically formulated shampoos for: a) the 
This should not be found persuasive. Objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." See MPEP 716.02(d).  The proffered data of the brief and that in the specification do not show % increase scalp deposition of zinc pyrithione for the single species of examined scalp cleansing composition (i.e. Product B/Example 2), let alone the % scalp deposition of zinc pyrithione for compositions falling outside the invention (see specification,  pg. 41-46; brief, pg. 11, 12, 19 & 20).  The proffered data of the brief and that in the specification also do not show % increase scalp deposition of zinc pyrithione for any of the sensate species. Further, the proffered data in the brief and that in the specification also do not show data, including the % scalp increase deposition of zinc pyrithione, for a system comprising a conditioning shampoo as required by the claims (see claim 1b). Specifically, Appellant explicitly states “[e]ach group is given a commercial branded anti-dandruff product description specific with their designated group, either Product A or Product B” (brief, pg. 11). These are scalp cleansing compositions. No conditioning shampoos are used in these experiments. Further, the claims do not recite any parameters pertaining to time, (yet the consumers in the proffered data used scalp cleansing 
With regard to Appellant’s arguments pertaining the statistically significant data generated for scalp cleansing composition and a conditioning shampoo, the Examiner notes no data having been supplied for the conditioning shampoo which is required by claim 1 b). It is also unclear whether controls for the experiment were used as there is no description or data presented for the control (see specification, pg. 41-46; brief, pg. 11, 12, 19 & 20). Comparison of Product B (i.e. Example 2) to Product A (i.e. Example 3) is also an "Apples-to-Oranges" comparison in that the evaluated compositions are not the same. Specifically, these formulations differ in the amount of sodium laureth sulfate, sodium lauryl sulfate, ethylene glycol distearate, guar hydroxypropyltrimonium chloride, 330M silicone 712, and fragrance present. Example 2/Product B contains reagents which are not present in Example 3/Product A including coco-monoethanolamide, magnesium sulfate, cetyl alcohol and menthol. Example 3/Product A contains cocoamidopropyl betaine which is not present in Example 2. In other words, Example 3/Product A is not the control Example 2/Product B. It is unclear what the proffered data are to be showing other than consumer preference of one commercial branded anti-dandruff product over another. Consumer preference is unrelated to the recited “% increase scalp deposition” required by claim 1 c).
With regard to Appellant's argument none of the cited references teach the inventive method or that the targeted application method for the shampoo and conditioner compositions result in consumer delight, better symptom relief, scalp health, or delight which is statistically significant, the claims do not recite any limitations pertaining to these parameters or others with an alleged statistically significant benefit (e.g. relieving itch; see specification; pg. 41-46; brief, In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Nonetheless, the combined teachings of Stylecaster, Moore, Hair Conditioning Tips and Tricks and Elmer and further in view of Courtman teach the recited applicator (i.e. a comb-like delivery device with hollow delivery tines to deliver haircare compositions to the scalp), compositions (including an antidandruff shampoo/scalp cleansing composition containing the zinc pyrithione benefit agent and the menthol sensate which is used by massaging onto the scalp), dual chamber container and method steps (i.e. application of the antidandruff shampoo/scalp cleansing composition to the scalp with the comb-like delivery device to treat dandruff and purge the scalp; and delivery of  hair conditioner/conditioning shampoo to the ends through the mid-lengths of hair to condition it). Thereby the applicator, composition, container and method suggested by the prior art necessarily have the alleged statistically significant benefit of the formulated shampoos, consumer delight and improvement in competing areas of the scalp. Notably, Stylecaster teaches Head & Shoulders Itchy Scalp Care shampoo and conditioner also eases scalp itchiness and refreshes the scalp (i.e. similar to Appellant’s “provides a soothing feeling to the scalp”; Stylecaster, pg. 4). Mommy Story shows that Head & Shoulders Itchy Scalp Care shampoo and conditioner result in itch relief, hair that is incredibly soft (i.e. similar to Appellant’s “good overall conditioning”) with plenty of volume (i.e. similar to Appellants “overall achieving the look I want”), and a scalp that feels revived and fresh (i.e. similar to Appellant’s “making the scalp feel cleaner/ scalp benefit”; pg. 3).

prima facie case of obviousness has not been met (brief; pg. 10 & 16-19). 
This should not be found persuasive. Notably, as discussed supra, the proffered data in the brief and specification do not disclose a % increase scalp deposition of zinc pyrithione.  Nonetheless the compositions and method suggested by the combined teachings of Stylecaster, Moore,  Hair Conditioning Tips and Tricks and Elmer [as evidenced by FADIBA and Mommy Story] necessarily result in an increase scalp deposition of zinc pyrithione 10%  because the prior art teaches the recited compositions (i.e. scalp cleansing compositions and conditioner/-conditioning shampoo); the comb-like delivery apparatus suitable for delivery of the antidandruff shampoo/scalp cleansing composition to the scalp; the method steps of applying the antidandruff shampoo/scalp cleansing composition to scalp using the delivery apparatus; application of the conditioner/conditioning shampoo to the ends of hair up through the mid-lengths of hair; and the rationale to do so. In particular, Stylecaster [as evidenced by FADIBA and Mommy Story] teaches the recited scalp cleansing composition having zinc pyrithione and menthol (i.e. Head and Shoulders Itchy Scalp Care shampoo/scalp cleansing composition) and the recited conditioner/conditioning shampoo composition (i.e. Head and Shoulders Itchy Scalp Care conditioner). Head and Shoulders Itchy Scalp Care shampoo is applied and massaged onto the scalp to wash hair and treat dandruff. This indicates the zinc pyrithione present in the formulation is deposited onto the scalp to treat dandruff. The purpose of comb-like delivery Shoulders Itchy Scalp Care shampoo/scalp cleansing compositions is penetrating the hair to efficiently reach the scalp through delivery by the comb-like delivery apparatus, there is necessarily % increase scalp deposition of zinc pyrithione of 10% because "Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Stylecaster teaches application Head and Shoulders Itchy Scalp Care conditioner/conditioning shampoo to hair to condition it and Hair Conditioning Tips and Tricks teaches conditioner is applied to the ends of hair up through the mid-lengths of hair (but not the scalp). With regard to Appellant's argument that the cited prior art do not exemplify a % scalp increase of zinc pyrithione, Applicant is reminded exemplification is not the standard for obviousness. Applicant is also reminded the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the exact same ingredients, method steps and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise. Appellant has not provided a showing that the prior art compositions used in the prior art method do not result in a % increase scalp deposition of zinc pyrithione of 10%.

For the above reasons, it is believed that the rejections should be sustained.

/LORI K MATTISON/Examiner, Art Unit 1619                                                                                                                                                                                                        Conferees:

	/DAVID J BLANCHARD/            Supervisory Patent Examiner, Art Unit 1619                                                                                                                                                                                            
/BRIAN-YONG S KWON/Supervisory Patent Examiner, Art Unit 1613
                                                                                                                                                                                                       
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.